Citation Nr: 1813985	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  05-02 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for allergy.

2. Entitlement to service connection for a bilateral lower extremity disability, claimed as varicose veins, to include claimed as secondary to service-connected pulmonary tuberculosis.

3. Entitlement to service connection for a disorder of the feet, plantar callosities, to include claimed as secondary to service-connected pulmonary tuberculosis.

4. Entitlement to service connection for tinea unguium and tinea pedis, claimed nail fungus, to include claimed as secondary to service-connected pulmonary tuberculosis.

5. Entitlement to service connection for arthritis, claimed as joint pain, to include claimed as secondary to service-connected disability.

6. Entitlement to service connection for a lumbar spine disability.

7. Entitlement to service connection for hypertension, to include claimed as secondary to service-connected disability.

8. Entitlement to service connection for a bilateral hip disability.

9. Entitlement to service connection for bilateral knee disability.

10. Entitlement to service connection for bilateral carpel tunnel syndrome, to include claimed secondary to service-connected cervical myositis.

11. Entitlement to service connection for cervical spine bilateral radiculopathy, to include claimed secondary to service-connected cervical myositis.

12. Entitlement to service connection for bilateral epicondylitis, to include claimed secondary to service-connected cervical myositis.

13. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 2, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from October 1977 to November 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO. 

In January 2011, the Board remanded the claims for further development. 

The Veteran is in receipt of a TDIU rating, effective December 2, 2015.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claims decided. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012)

The issues of service connection for: bilateral lower extremity disability, claimed as varicose veins; a disorder of the feet, plantar callosities; tinea unguium and tinea pedis, claimed nail fungus; arthritis, claimed as joint pain; hypertension; a bilateral hip disorder; bilateral carpel tunnel syndrome; cervical spine bilateral radiculopathy; and, bilateral epicondylitis and entitlement to a TDIU rating prior to December 2, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has not demonstrated evidence of a current disability manifested by allergies.

2. A lumbar spine disability is not attributable to disease or injury sustained during a period service.

3. Bilateral knee osteoarthritis had onset due to injury sustained during the Veteran's period of service.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for an allergy are not met. 38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The criteria to establish service connection for a lumbar spine disability are not met. 38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3. The criteria to establish service connection for a bilateral knee disability are met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Arthritis is a chronic disease.  38 U.S.C. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

Allergy

The Veteran contends that he has a disorder manifested by allergies that onset due to event or incident of his period of service. The service treatment records contain no complaints of, treatment for or diagnosis of an allergy. 

Subsequent to service, treatment records contain no complaints of, treatment for or diagnosis of an allergy.

The claim of service connection for a disability manifested by allergies must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C. §§ 1110, 1131.  Here, the Veteran has presented no evidence of, nor does probative evidence show that the Veteran has current disability manifested by allergy. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran was not afforded a specific VA examination. On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates no current disability manifested by allergies, no examination is required.     

The Veteran is not competent to link his claimed allergy disability to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is competent to allege circumstances and incidents of his period of service. However, he is a lay person and is not competent to establish that he has current allergy disability. The Veteran is not competent to diagnose or offer opinion as to etiology of any current allergy disability. The question regarding the diagnosis and etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for an allergy must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Lumbar Spine 

The Veteran asserts that his lumbar spine disability onset from injury sustained during his period of service. 

Service treatment records document that the Veteran was involved in a motor vehicle accident in June 1978. There were no specific complaints of, treatment for or diagnosis of a lumbar spine disability. The September 1978 Report of Medical History associated with his separation examination report documents the Veteran's report that he had experienced recurrent back pain. However, the September 1978 separation examination report reflects that clinical evaluation of the spine was normal. 

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The January 1979 Report of VA examination reiterates that the Veteran was involved in a Motor Vehicle Accident (MVA) during his period of service and sustained fracture of the right clavicle, fracture of three left ribs and trauma to his and both knees. He complained of pain in his cervical spine, both shoulders and both knees. On examination, the diagnoses were mild to moderate residual trauma of the right clavicle and left ribs and mild residual trauma of both knees. 

A December 2007 statement from the Veteran's treating physician documents the treatment the Veteran received for lumbosacral myositis. The physician noted that the Veteran has complained of chronic low back pain since his involvement in an accident in 1978. The physician concluded that he could not state or exclude that the Veteran's present disability was due to the accident. However, the physician stated that "definitely his neck and low back pain are related to the original accident as occurs in many patients." 

A May 2009 private treatment record reflects the Veteran's complaint of daily back pain with limitation of movement due to the sharp pain. The physician opined that the Veteran's back problems were more probable than not to be caused as result of the motor vehicle accident sustained during his period of service and secondary to the limitations he experiences as a result thereof.

However, a June 2014 VA examination resulted in a finding of no nexus to service. It documents diagnoses of lumbar spine intervertebral disc syndrome (IVDS) and lumbar degenerative disc disease. The Veteran complained of constant low back pain with radiation into the hips. The examiner opined that the lumbar spine disability was unlikely related to the Veteran's period of service. The examiner explained that there was no evidence to support the assertion that the Veteran required treatment for the lumbar spine disability within 10 years of his discharge from service. The examiner noted that after service the Veteran worked as a handy man and equipment repairman - a physically demanding job which rendered the Veteran prone to discogenic disease. The examiner concluded that the Veteran's lumbar spine disability was more likely caused by the normal aging process.

The claim of service connection for a lumbar spine disability must be denied. Despite the Veteran's contentions that his current lumbar spine disability onset due to injury sustained during his period of service, the more probative opinion concludes the Veteran's current lumbar spine disability was unlikely related to the his period of service, including the cited automobile accident. In the June 2014 examination report, the examiner noted that the Veteran had not required treatment for his lumbar spine disability within 10 years of his discharge from service and that after service the Veteran worked in a physically demanding job. Coupled with the Veteran's post-service employment, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board has considered the statements provided by the Veteran's treating physicians in December 2007 and May 2009 that his back disability was more probable than not due to accident incurred during his period of service. To the extent these statements represent evidence in favor of the claim, the Board is affording them little probative value because they appear to be based on a history provided by the Veteran. LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (medical evaluation that is merely a recitation of a veteran's self-reported and unsubstantiated history has no probative value). 

Notwithstanding the accidents incurred during the Veteran's period of service, the physicians did not address the Veteran's post service employment history or aging process. To the extent that the December 2007 and May 2009 statements can be viewed as positive evidence supporting the Veteran's claim, they are factually not fully explained and are insufficient to support a grant of service connection. See 38 C.F.R. § 3.102 (2007). See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). For these reasons, the December 2007 and May 2009 statements are afforded little probative value.

The more probative opinion is the opinion offered by the VA examiner in June 2014. The Board reiterates that the VA examiner in June 2014 does not dispute that the Veteran was involved in accidents during his period of service; however, the examiner concluded that the Veteran's current lumbar spine disability was not caused by his period of service. 

For these reasons, the Board affords more probative weight to the opinion of the VA examiner offered in June 2014. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The Veteran is a lay person and is not competent to establish that his current lumbar spine disability onset as a result of any in-service injury sustained in the accident. The Veteran is not competent to offer opinion as to etiology of any current lumbar spine disability. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are not probative. 

The preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).

Bilateral Knee Disability

The Veteran contends that his bilateral knee disability onset from injury sustained during his period of service. 

An April 1978 service treatment record reflects the Veteran's complaint of pain in the right leg. He reported that he had injured himself shortly after returning from Alaska. He wore an Ace bandage on his right knee. Objectively, there was slight crepitus in the inferior aspect of the patella of the right knee. Otherwise, right knee ligaments were stable. The assessment was mild muscle strain. 

Service treatment records document that the Veteran was involved in a motor vehicle accident in June 1978. A September 1978 service treatment record documents the Veteran was injured in an auto accident months earlier. He complained of persistent right knee problems. The examiner stated that the Veteran would need orthopedic clearance prior to separation from service. 

The September 1978 Report of Medical History associated with his separation examination report documents the Veteran's report that he had experienced swollen or painful joints and craps in his legs. The September 1978 separation examination report reflects that clinical evaluation of the lower extremities was abnormal; decreased range of motion of the right knee and complaints of right knee pain were noted. 

An October 1978 service treatment record reflects the Veteran received treatment for right knee pain. He was referred for orthopedic evaluation. On further treatment, 
the Veteran had decreased range of motion in the right knee and was visibly limping. There was no joint redness, heat or effusion. The examiner noted that examination of the right knee was within normal limits. The orthopedic department had examined the Veteran twice and found no problems. The impression was chronic right knee pain of questionable etiology.

The January 1979 Report of VA examination reflects that the Veteran sustained trauma to both knees in the service automobile accident. The diagnosis was mild residual trauma of both knees. 

September 2003 x-ray findings of the left knee showed small patellar spur, patella quadriceps tendon enthesopathy and minimal narrowing of the medial femorotibial joint compartment. An August 2006 private treatment record documents a diagnosis of osteoarthritis of the knees.

A May 2009 statement from the Veteran's treating physician documents that the Veteran experienced continuous bilateral knee instability, pain and recurrent swelling. He had crepitus, painful, limited range of motion and could no longer tolerate prolonged sitting or standing positions. The physician reported that the Veteran had degenerative disease in his knees. The physician noted service auto accident and that the Veteran he had since complained of knee symptoms. The physician opined that the Veteran's knee problems more probably than not onset as a result of the MVA during the Veteran's period of service.

The June 2014 Report of VA examination documents diagnosis of bilateral knee osteoarthritis. Although the examiner found no nexus to the service automobile accident, the Board accords the treating physician's opinion more probative value and will grant the claim.

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).



ORDER

Service connection for allergy is denied.

Service connection for a lumbar spine disability is denied.

Service connection for bilateral knee disability is granted.


REMAND

The claims for service connection for: bilateral lower extremity disability, claimed as varicose veins and bad legs circulation; a disorder of the feet, plantar callosities; tinea unguium and tinea pedis, claimed nail fungus; arthritis, claimed as joint pain; hypertension; a bone condition of the hips; bilateral carpel tunnel syndrome; cervical spine bilateral radiculopathy; and, bilateral epicondylitis and the claim of entitlement to a TDIU rating prior to December 2, 2015 are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Reasons for remand: Further opinion as to the etiology of the Veteran's bilateral lower extremity disability, claimed as varicose veins and bad legs circulation; disorder of the feet, plantar callosities; tinea unguium and tinea pedis, claimed nail fungus; arthritis, claimed as joint pain; hypertension; bone condition of the hips; bilateral carpel tunnel syndrome; cervical spine bilateral radiculopathy; and, bilateral epicondylitis is needed. See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) 

The claim for a TDIU rating prior to December 2, 2015 is inextricably intertwined with these claims of service connection and the Board will defer the issue until the requested development below has been completed.

2. Schedule the Veteran for VA artery and vein conditions examinations to determine the etiology of the claimed bilateral lower extremity disability, claimed as varicose veins and bad legs circulation. The claims file should be made available to the examiner for review. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

The examiner should discuss the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 
 
(A) Whether the Veteran's current peripheral venous insufficiency of the lower extremities onset due to disease or injury sustained during his period of service.  

 (B) Whether the Veteran's current peripheral venous insufficiency of the lower extremities was CAUSED OR AGGRAVATED (permanent worsening) by service-connected pulmonary tuberculosis or other service-connected disability.

If aggravation of current peripheral venous insufficiency of the lower extremities by service-connected pulmonary tuberculosis or other service-connected disability is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*September 1978 service treatment record documents that the Veteran contracted tuberculosis during his period of service. The Veteran was receiving treatment for his tuberculosis. 

*September 1978 Report of Medical History documents that the Veteran had or currently has tuberculosis.

*September 1978 Report of Medical Examination, noting no vascular system problems on separation from service. Clinical evaluation of the vascular system was normal.

*January 1979 report of VA examination documents no varicose veins.

*1979 VA treatment record reflects an assessment of varicose veins.

*February 2004 Report of VA examination documents that there was no evidence of deep or superficial vein thrombosis bilaterally and incompetent perforators veins above the left medial malleolus by venous. There was no evidence of varicose veins on examination and duplex study of the lower extremities. The examiner commented that findings of the left leg were not secondary to medications given for tuberculosis.

*May 2009 treatment statement reflects that the Veteran had varicose veins, leg pain, cramps, swelling, fatigability, heaviness and skin changes associated with venous disease continuously since his discharge from service. He also had multiple bilateral leg ulcers secondary to his peripheral vascular disease, requiring multiple hospitalizations. The physician concluded that the Veteran's varicose veins were more probable than not to be caused as result of the motor accident during his period of service and secondary to the limitations he suffers from the accident.

*The June 2014 Report of VA examination documenting a diagnosis of peripheral venous insufficiency of the lower extremities. The Veteran reported that he noticed skin changes in his bilateral lower extremities many years earlier. The physician opined that the claimed vascular disability was unlikely related to the Veteran's military service. The examiner explained that lower extremity chronic venous disorders encompass an entire spectrum of morphologic and functional abnormalities of the venous system. They can be present in childhood as congenital lesions or early onset acquired disorders which by adulthood are quite common. Vein-related problems may or may not be symptomatic and include a wide range of clinical signs varying from minimal superficial venous dilation to chronic skin changes with ulceration. 

*The January 2011 Board decision granting service connection for pulmonary tuberculosis and June 2013 rating action effectuating the grant of service connection for pulmonary tuberculosis.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3. Schedule the Veteran for VA foot conditions examinations to determine the etiology of the claimed disorder of the feet, plantar callosities. The claims file should be made available to the examiner for review. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

The examiner should discuss the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 
 
(A) Whether the Veteran's current bilateral foot callus onset due to disease or injury sustained during his period of service.  

 (B) Whether the Veteran's current bilateral foot callus was CAUSED OR AGGRAVATED (permanent worsening) by service-connected pulmonary tuberculosis or any disability found to be service-connected.

If aggravation of current bilateral foot callus by service-connected pulmonary tuberculosis or any other service-connected disability is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*September 1978 service treatment record documents that the Veteran contracted tuberculosis during his period of service. The Veteran was receiving treatment for his tuberculosis. 

*September 1978 Report of Medical History documents that the Veteran had or currently has tuberculosis. He denied that he ever had or currently has foot trouble. 

*September 1978 Report of Medical Examination, noting no foot problems on separation from service. Clinical evaluation of the feet was normal.

*The June 2014 Report of VA examination documenting a diagnosis of bilateral callus of the plantar feet. The physician opined that the plantar feet callosities were unlikely related to the Veteran's military service. The examiner explained that it was well documented that plantar feet callosities was very common in patients with a history of non-service-connected conditions of peripherovascular disease/peripheral venous disease and peripheral neuropathy. 

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4. Schedule the Veteran for VA skin diseases examination to determine the etiology of the claimed nail fungus. The claims file should be made available to the examiner for review. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

The examiner should discuss the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 
 
(A) Whether the Veteran's current tinea unguium/tinea pedis onset due to disease or injury sustained during his period of service.  

 (B) Whether the Veteran's current tinea unguium/tinea pedis was CAUSED OR AGGRAVATED (permanent worsening) by service-connected pulmonary tuberculosis or any other disability found to be service-connected.

If aggravation of current tinea unguium/tinea pedis by service-connected pulmonary tuberculosis or any other service-connected disability is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*September 1978 service treatment record documents that the Veteran contracted tuberculosis during his period of service. The Veteran was receiving treatment for his tuberculosis. 

*September 1978 Report of Medical History documents that the Veteran had or currently has tuberculosis. He denied that he ever had or currently has skin diseases. 

*September 1978 Report of Medical Examination, noting no skin disease on separation from service. Clinical evaluation of the skin was normal.

*1979 VA treatment record reflects an assessment of dermatophytosis.

*September 1979 VA treatment record documents diagnosis of mycotic fungal condition of the nails of the feet, bilaterally

*July 2004 Report of VA skin disease examination documents diagnoses of tinea unguium and tinea pedis. The examiner opined that the Veteran's nail fungus was not secondary to his non-service-connected pulmonary tuberculosis. The examiner explained that pulmonary tuberculosis was not a fungal infection and the disorders had no causal relationship with each other.

*The June 2014 Report of VA examination documenting a diagnosis of tinea unguium/tinea pedis. The Veteran reported that he had nail fungus and also between his toes for more than 15 years. The physician noted that in the prior examination the Veteran reported that disorder onset approximately five subsequent to his discharge from service and opined that his tinea unguium/tinea pedis was unlikely related to his period of service. The physician explained that chronic tinea pedis was the most common form of tinea pedis. Untreated it usually persisted indefinitely. 

*The January 2011 Board decision granting service connection for pulmonary tuberculosis and June 2013 rating action effectuating the grant of service connection for pulmonary tuberculosis.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

5. Schedule the Veteran for VA examination to determine the etiology of the claimed arthritis, claimed joint pain/bone condition of the hips. The claims file should be made available to the examiner for review. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

The examiner should discuss the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 
 
(A) Whether the Veteran's current bilateral hip osteoarthritis onset due to disease or injury sustained during his period of service.  

 (B) Whether the Veteran's bilateral hip osteoarthritis was CAUSED OR AGGRAVATED (permanent worsening) by service-connected disability, to specifically include bilateral knee osteoarthritis found to be service-connected above.

If aggravation of current bilateral hip osteoarthritis by service-connected bilateral knee osteoarthritis or any other disability found to be service-connected is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*September 1978 Report of Medical History documents that the Veteran had or currently has swollen or painful joints. He denied that he ever had or currently has broken bones or bone, joint or other deformity. 

*September 1978 Report of Medical Examination, noting no musculoskeletal disease on separation from service. Clinical evaluation of the musculoskeletal system was normal.

*The June 2014 Report of VA examination documenting a diagnosis of bilateral hip osteoarthritis. The physician opined that bilateral hip osteoarthritis was unlikely related to his period of service. The physician explained that there was no evidence of complaints of or treatment for a bilateral hip disability within 10 years of the Veteran's discharge from service and concluded his bilateral hip pain was secondary to osteoarthritis that was considered part of the normal aging process in patients over 40 years of age. Thus, the physician explained that the etiology of the bilateral hip osteoarthritis was more likely caused by the normal aging process. 

*This Board decision granting service connection for bilateral knee osteoarthritis.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

6. Schedule the Veteran for VA examination to determine the etiology of the claimed hypertension. The claims file should be made available to the examiner for review. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

The examiner should discuss the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 
 
(A) Whether the Veteran's current hypertension onset during his period of service.  

 (B) Whether the Veteran's hypertension was CAUSED OR AGGRAVATED (permanent worsening) by service-connected disability, including the service-connected right shoulder disability or cervical spine disability.

If aggravation of current hypertension by service-connected disability is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*September 1978 Report of Medical History documents that the Veteran denied that he ever had or currently has high or low blood pressure. 

*September 1978 Report of Medical Examination documents blood pressure reading of 120/80. Clinical evaluation of the heart was normal.

*The March 2007 Report of VA examination documenting a diagnosis of hypertension. The physician opined that the hypertension was not caused by or a result of the service-connected right shoulder disability or cervical spine disability. The physician explained that there was no evidence in medical literature of an etiological relationship between hypertension and arthritis, joint separation subluxations or myositis. They were all different entities with no relationship between them. 

*The June 2014 Report of VA examination documenting a diagnosis of hypertension. The physician opined that hypertension was unlikely related to his period of service, having been formally diagnosed years after his discharge from service. The physician explained that the pathogenesis of primary hypertension was poorly understood as a variety of factors have been implicated. 

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

7. Schedule the Veteran for VA peripheral nerves conditions examination to determine the etiology of the claimed bilateral carpal tunnel syndrome and bilateral mild ulnar sensory neuropathy. The claims file should be made available to the examiner for review. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

The examiner should discuss the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 
 
(A) Whether the Veteran's current bilateral carpal tunnel syndrome and/or bilateral mild ulnar sensory neuropathy onset due to disease or injury sustained during his period of service.  

 (B) Whether the Veteran's bilateral carpal tunnel syndrome and/or bilateral mild ulnar sensory neuropathy was CAUSED OR AGGRAVATED (permanent worsening) by service-connected cervical myositis, the service-connected right shoulder disability or other service-connected disability.

If aggravation of current bilateral carpal tunnel syndrome and/or bilateral mild ulnar sensory neuropathy by service-connected cervical myositis or other service-connected disability is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*Service treatment record document that the Veteran was involved in a MVA in June 1978 and sustained head injury and dislocated right clavicle.  

*September 1978 Report of Medical Examination reflects that neurological clinical evaluation was normal.

*The September 2007 Reports of VA examination documenting diagnoses of bilateral cervical radiculopathy and bilateral carpal tunnel syndrome. The physician opined that the bilateral cervical radiculopathy was not caused by or result of the Veteran's service-connected cervical myositis. The physician explained there was no medical literature to suggest that cervical strain/myositis would predispose someone to cervical radiculopathy. Rather the Veteran's cervical radiculopathy was more likely related to discogenic disease of the cervical spine, a non-service-connected disorder. Similarly, a physician opined that the bilateral carpal tunnel syndrome was less likely as not aggravated by the service-connected right shoulder disability. The physician explained that the bilateral carpal tunnel syndrome was a cumulative trauma disorder that was independent from the Veteran's right shoulder disability. The physician concluded that while both disabilities existed, they were not related to each other. 

*The June 2014 Report of VA peripheral nerve conditions examination documenting diagnoses of bilateral carpal tunnel syndrome and bilateral mild ulnar sensory neuropathy. The physician opined that the bilateral cervical radiculopathy was unlikely related to his period of service. Rather, the physician concluded that the cervical radiculopathy was more likely related to discogenic disease of the cervical spine, a non-service-connected disability. Similarly, the physician opined that the bilateral carpal tunnel syndrome was unlikely related to his period of service, having been formally diagnosed years after his discharge from service. The physician explained that carpal tunnel syndrome was a disorder caused by cumulative/repetitive trauma and not related to military service or any service accidents. 

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

8. Schedule the Veteran for VA elbow and forearm conditions examination to determine the etiology of the claimed bilateral lateral epicondylitis. The claims file should be made available to the examiner for review. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

The examiner should discuss the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 
 
(A) Whether the Veteran's current bilateral lateral epicondylitis onset due to disease or injury sustained during his period of service.  

 (B) Whether the Veteran's bilateral lateral epicondylitis was CAUSED OR AGGRAVATED (permanent worsening) by service-connected cervical myositis or other service-connected disability.

If aggravation of current bilateral lateral epicondylitis by service-connected cervical myositis or other service-connected disability is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*Service treatment record document that the Veteran was involved in a MVA in June 1978 and sustained head injury and dislocated right clavicle.  

*September 1978 Report of Medical Examination reflects that upper extremities clinical evaluation was abnormal as the Veteran had decreased range of motion of his left shoulder.

*October 1978 service treatment record documents the Veteran's complaint, in pertinent part, of left shoulder pain. The provisional diagnosis was left shoulder pain.

*October 1978 service treatment record documents the Veteran's complaint of left shoulder pain. He had decreased range of motion in the left shoulder. There was no joint redness, heat or effusion. The examiner noted that examination of the left shoulder was within normal limits. The orthopedic department had examined the Veteran twice and found no problems. The impression was chronic left shoulder pain of questionable etiology.

*The September 2007 Reports of VA examination documenting diagnosis of bilateral epicondylitis. The physician opined that the bilateral epicondylitis was not caused by or result of the Veteran's service-connected cervical spine disability or right shoulder disability. The physician explained that the bilateral epicondylitis disorders were two different disorders with different etiologies that were not related to each other. The physician concluded that the Veteran's bilateral epicondylitis was more likely to be related to his previous hobbies like tennis. 

*The June 2014 Report of VA elbow and forearm conditions examination documenting diagnosis of bilateral lateral epicondylitis. The physician opined that the bilateral lateral epicondylitis was unlikely related to his period of service, having been formally diagnosed years after his discharge from service. The physician explained that epicondylitis was a disorder caused by cumulative/repetitive trauma and not related to military service or any accidents incurred therein. 

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

9. After completing all indicated development, readjudicate the claim.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


